Citation Nr: 0610324	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant

Appellant represented by:   Disabled American Veterans

ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to December 
2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO).

The veteran, in his January 2006 hearing, raised a claim of 
service connection for tinnitus.  This matter is REFERRED to 
the RO for appropriate action.


FINDINGS OF FACT

A January 2005 VA audio examination showed the veteran's 
service-connected bilateral hearing loss is productive of 
Level II hearing acuity in the right ear and Level XI hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2004, the RO sent a letter to the veteran providing 
the notice required by § 5103(a) and § 3.159(b) for the 
increased rating claim.  The claim was subsequently Re-
adjudicated in March 2005, without taint from prior 
adjudications, and an increased rating was awarded.  The VA 
has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, including 
obtaining VA and private medical records, and providing VA 
audiological examinations in August 2001 and January 2005.  

Increase rating

The veteran was awarded service connection for bilateral 
hearing loss, rated as noncompensable (0 percent) in a March 
2003 rating decision.  The noncompensable rating was based on 
the results of an August 2001 VA audiological examination.  

A November 2003 University of Pennsylvania audiological 
examination report provide results similar to the August 2001 
VA audiological examination which, when applied to VA rating 
criteria, resulted in a noncompensable rating.

At his January 2005 VA audiological examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
55
60
LEFT
70
55
55
70
75

The puretone average for the right ear is 35 and the puretone 
average for the left ear is approximately 64.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 12 percent in the left ear.

Pursuant to 38 C.F.R. § 4.85, Table VI and Table VII 
(Diagnostic Code [DC] 6100) the veteran is entitled to a 10 
percent rating.  Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average.  In this 
case, the veteran's audiogram results mandate the designation 
of II for the right ear and XI for the left ear under Table 
VI.  Table VII then provides a rating percentage based on the 
two designations.  In this case, the designations require a 
rating of 10 percent.  Application of these tables is 
mechanical; there is no discretion.  Consequently, a rating 
in excess of 10 percent is not warranted.

The RO assigned an effective date of January 2005, the date 
of the examination report which first showed entitlement to a 
10 percent rating.  This is in accordance with the regulation 
governing effective dates which provides that the effective 
date of an award of compensation will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


